Title: To Benjamin Franklin from Dorcas Montgomery, [5 November 1781]
From: Montgomery, Dorcas Armitage
To: Franklin, Benjamin


Monday 4 OClock [November 5, 1781]
Mrs. Montgomery’s Respectful Compts. Attend Doctr. Franklin, with many thanks for all attentions—will with pleasure deliver the inclos’d for Mastr. Ben—Mastr. Bob’s Compts with a Thousand thanks,— Mrs. Montgomery wish’s the Doctr. a continuance of Health, and every Happiness.
 
Addressed: His Excellency / Benjn. Franklin Esqr. / Passy
